                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI


GARY DETMER,                                  )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )       Case No. 4:19-cv-00151-SNLJ
                                              )
REAL TIME SOLUTIONS, INC.,                    )
                                              )
                       Defendant.             )

                          JOINT PROPOSED SCHEDULING PLAN

       Plaintiff Gary Detmer (“Plaintiff”) and Real Time Solutions, Inc. (“Defendant”), submit

the following Joint Proposed Scheduling Plan in accordance with the Court’s Order dated February

20, 2019.

       (a)     The Parties agree that Track 2 is appropriate in this matter.

       (b)     Deadline for joining additional parties or amendment of pleadings: April 1, 2019.

       (c)     Proposed Discovery Plan:

               (i)     Unless specifically requested in another format, any electronically stored

information subject to disclosure under Fed. R. Civ. P. 30, 31, 33, 34 and 36 shall be reproduced

in a printed form or in PDF format.

               (ii)    The Parties have not reached any agreement as to any claims of privileged

materials.

               (iii)   The Parties will disclose information and exchange documents pursuant to

Fed. R. Civ. P. 26(a)(1) on or before: May 1, 2019.

               (iv)    The Parties agree that discovery should not be conducted in phases or

limited to any certain issues.

               (v)     Plaintiff shall disclose his expert witness(es)’ identities and reports on or
before May 31, 2019 and shall make such witnesses available for deposition by no later than June

28, 2019. Defendant shall disclose its expert witness(es)’ identities and reports on or before July

5, 2019 and shall make such witnesses available by July 31, 2019.

               (vi)    The parties agree that the presumptive limits of ten depositions per side and

twenty-five interrogatories per party as set forth in Fed. R. Civ. P. 30 and 33, respectively, should

apply in this case.

               (vii)   The Parties do not anticipate the need for physical or mental examinations

in this case, but reserve the right to request them, pursuant to Rule 35, on or before July 10, 2019.

               (viii) All discovery will be completed by November 15, 2019.

               (ix)    The Parties reserve the right to request protective orders in all appropriate

situations which may arise, including, but not limited to, confidential, proprietary and trade secret

business information and confidential protected health information.

        (d)    The Parties are agreeable to participating in alternative dispute resolution at the

close of discovery.

        (e)    All motions to dismiss and motions for summary judgment must be filed on or

before: December 15, 2019.

        (f)    The Parties agree that this case should be ready for trial by March 31, 2020.

        (g)    The Parties estimate it will take 2-3 days to trial this case to a verdict.

        (h)    There are no other matters the Parties wish to bring to the Court’s attention at this

time.
                               Respectfully submitted by,



DONNER APPLEWHITE                          SPENCER FANE LLP

/s/ Steven A. Donner                       /s/ Joshua C. Dickinson
Steven A. Donner, Esq., #63789MO           Joshua C. Dickinson, #51446MO
1108 Olive Street, Suite 200               13520 California Street, Suite 290
St. Louis, Missouri 63101                  Omaha, NE 68154
Telephone: (314) 240-5350                  Telephone: (402) 965-8600
Facsimile: (314) 785-4461                  Facsimile: (402) 965-8601
steve.donner@da-lawfirm.com                jdickinson@spencerfane.com

Attorney for Plaintiff                     Attorney for Defendant
